Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 27 May 2021 has been considered by the examiner.

Specification
The substitute specification filed 24 September 2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15 & 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Method claims 15 & 17-18 lack antecedent basis because they depend from apparatus claim 13.  For purposes of examination each will be assumed to depend from method claim 14.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-8, 10 & 13 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Matsuo et al. (US Pat.Pub.2009/0026873).
Regarding claim 1, Matsuo teaches a multi-part stator for an electric machine, comprising a plurality of stator segments (core segments) 10, 5the stator segments each having a plurality of soft magnetic lamination sheets 21,22 that are stacked one on top of another in a direction of stacking to form a laminated core (Figs.1A-1B), at least one lamination sheet projecting on at least one edge side (joining section) 19 of the laminated core of a first stator segment 10 and forming a finger (convexity) 23 and at least two 10lamination sheets projecting on at least one edge side (joining section) 20 of the laminated core of a second stator segment 10 and forming at least two fingers (convexities) 26, the finger 23 of the first stator segment and the at least two fingers 26 of the second stator segment engaging with one another in order to mechanically couple the first stator segment to the second stator segment (i.e., “the yoke-segment section 11 has, at both ends in the circumferential direction thereof, first and second joining sections 19, 20 by which the yoke-segment section 11 is connected with adjacent yoke-segment pieces”; ¶[0063]; Figs.1A-1B). 

    PNG
    media_image1.png
    627
    492
    media_image1.png
    Greyscale

Regarding claim 2, a recess (concavity) 24 is formed between the two fingers 26 of the second stator segment, and the finger 23 of the first stator segment is arranged in the recess 24 in the second stator segment in order to mechanically couple the first stator segment20 to the second stator segment (Figs.1A-1B).  
Regarding claim 4, the fingers 23, 26 extend in a circumferential direction of the stator (Figs.1A-1B).  	Regarding claim 5, the fingers each have an end face with a cut-out (concavity) 31 or projection (convexity) 28 (Figs.1A-2A).
Regarding claim 6, a width of the fingers is less than or greater than or approximately the same as a width of the edge side 19 (note triangular convexity 28; Figs.1A&2A).  
Regarding claim 7, the fingers of the first stator segment each have a projection (convexity) 28, and the recess in the second stator segment has a cut-out (concavity) 31, the cut-out and the projection engage with one another in order to determine the lateral positions of the fingers and the recess (Figs.1A-2A).  
Regarding claim 8, the stator segments 10 each have the form of a stator tooth 13, these stator teeth being joined to form a cylindrical stator (i.e., core segments connected by first joining sections and second joining sections located at both ends in a circumferential direction of yoke-segment sections; ¶[0012]); 
Regarding claim 10, 20the stator segments 10 each have the form of a part of a stator ring comprising a plurality of stator teeth 13 and the parts of the stator ring being joined to one another to form a cylindrical stator (Fig.7A).  
Regarding claim 13, Matsuo further teaches a rotor (not shown; ¶[0085]), 15a stator according to claim 1 and a coil in the space between the stator teeth around the stator or around the stator teeth (i.e., wire winding over pole teeth; ¶[0029]).  
Claims 1-3, 6, 10, 13 & 19 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Yoshinaga et al. (US Pat.Pub.2006/0279160).
Regarding claim 1, Yoshinaga teaches a multi-part stator for an electric machine, comprising a plurality of stator segments (teeth/core back) 113/116, 5the stator segments each having a plurality of soft magnetic lamination sheets 111/112 that are stacked one on top of another in a direction of stacking (axial direction) to form a laminated core, at least one lamination sheet 112’ projecting on at least one edge side of the laminated core of a first stator segment 113 and forming a finger (not numbered; Figs.9-10), and at least two 10lamination sheets 111 projecting on at least one (inner) edge side of the laminated core of a second stator segment 116 and forming at least two fingers (not numbered, Figs.9-10), the finger of the first stator segment (tooth) 113 and the at least two fingers of the second stator segment (core back) 116 engaging with one another in order to mechanically couple the first stator segment to the second stator segment (Figs.9-10).  

    PNG
    media_image2.png
    560
    366
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    698
    369
    media_image3.png
    Greyscale

	Regarding claim 2, a recess (not numbered) is formed between the two fingers of the second stator segment 116, and the finger of the first stator segment 113 is arranged in the recess in the second stator segment 116 in order to mechanically couple the first stator segment 20113 to the second stator segment 116 (Figs.9-10).  
	Regarding claim 3, the fingers extend perpendicular to the direction of stacking (axial direction) in a radial direction of the stator (Figs.9-10). 
Regarding claim 6, a width of the fingers is less than or greater than or approximately the same as a width of the edge side (Fig.10).  
Regarding claim 10, 20the stator segments 116 each have the form of a part of a stator ring comprising a plurality of stator teeth 113 and the parts of the stator ring being joined to one another to form a cylindrical stator (Fig.8).  
Regarding claim 13, Yoshinaga further teaches a rotor 5, 15a stator according to claim 1 and a coil 4 in the space between the stator teeth around the stator or around the stator teeth  (¶[0003]; ¶[0041]; Fig.1).  
Regarding claim 19, Yoshinaga teaches a multi-part stator for an electric machine comprising a plurality of stator segments (teeth, core back) 113, 116, 
the stator segments each comprising a plurality of soft magnetic lamination sheets 112 that are stacked one on top of the other in a direction of stacking (axial direction) to form a laminated core (¶[0089]; Figs.9-10), 
at least one lamination sheet 111 projecting on at least one edge side of the 10laminated core of a first stator segment (core back) 116 and forming a finger (not numbered, Figs.9-10), and at least two lamination sheets (not numbered, extending from core back sheets 111; Fig.10) projecting on at least one edge side of the laminated core of a second stator segment 113 and forming at least two fingers (not numbered; Figs.9-10), the first segment (core back) 116 being arc-shaped and the fingers of the second stator segment (tooth) 113 extending in a radial direction of the stator perpendicular to the direction of 15stacking (Fig.10) and having a width that is less than or greater than or approximately equal to the width of the edge side of the second stator segment 113 and less than the width of the first segment 116 (Figs.9-10).  	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshinaga.
Yoshinaga teaches a plurality of stator segments form the stator ring (core) 1, not one stator segment (claim 9), or that 20the first stator segment 116 has “the form of a stator ring” (claim 20).
But, simply integrating plural stator segments of Yoshinaga into a single segment having the form of a stator ring would have been obvious before the effective filing date since it has been held that use of a one-piece construction instead of a multi-piece structure would be merely a matter of obvious engineering choice. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo or Yoshinga, as applied to claim 1 above, further in view of Volbers (US Pat.Pub.2017/0346351).
Matsuo and Yoshinga each generally teach the invention including ‘magnetic steel’ laminations (Matsuo ¶[0091]; Yoshinaga ¶[0003]) inherently inclusive of soft-magnetic alloys, but neither specifically teach they comprise FeSi-based alloy comprising 2 to 4.5 wt% of at least one element from the group consisting of Si and Al and the rest Fe and unavoidable impurities (claim 11) or the Markush group of a CoFe-based alloys (claim 12), per se.
But, Volbers teaches a soft laminated stator core comprising lamination sheets including first laminations made of an FeSi-based alloy comprising 2 to 4.5 wt% of at least one element from the group consisting of Si and Al and the rest Fe and unavoidable impurities (¶[0017]) to reduce costs (¶[0014) and second laminations made of CoFe-based alloys (under various trademarks; ¶[0025]) comprising, e.g., 35 to 55 wt% Co and up to 2.5 wt% V, the rest Fe and unavoidable impurities (¶[0019]),P12697US VAC2202US34 or 45 wt% Co 52 wt%, 45 wt% < Fe 52 wt%, 0.5 wt% V 2.5 wt%, the rest Fe and unavoidable impurities (¶[0020]) to allow higher field strengths (¶[0014]; Fig.1).

    PNG
    media_image4.png
    318
    307
    media_image4.png
    Greyscale

	Thus, it would have been obvious before the effective filing date to modify and make the
lamination sheets of Matsuo or Yoshinga of FeSi-based alloy comprising 2 to 4.5 wt% of at least one element from the group consisting of Si and Al and the rest Fe and unavoidable impurities or the CoFe-based alloys per the Markush claim since Volbers teaches these soft magnetic compositions reduce costs and provide higher field strength, respectively.
Claims 14-15 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo in view of Gerster et al. (US 8,943,677).
Regarding claim 14, Matsuo teaches a method for producing a multi-part stator, comprising: 
20providing at least one strip 130 made of a soft magnetic alloy (i.e., magnetic steel) and coated with an insulating material, forming a plurality of lamination sheets (10, 11) from the coated strip (e.g., by punching; ¶[0093]), 
stacking a first plurality of lamination sheets 21/22 one on top of another in a direction of stacking (axial), the lamination sheets being arranged such that at 25least one lamination sheet projects on at least one edge side and forms a finger 23, connecting the lamination sheets and the formation of a first laminated core of a first stator segment (yoke-segment section) 11 having at least one finger 23 on one edge side 19 (Fig.1B), 
stacking a second plurality of lamination sheets 21/22 one on top of another 30in a direction of stacking, the lamination sheets being arranged such that at least two lamination sheets project on at least one edge side 20 and form at least two fingers 26 (Fig.1B), 
connecting the lamination sheets and the formation of a second laminated core of a second stator segment (i.e., adjacent yoke-segment section) 11 having at least two fingers 26 on one edge side,P12697US VAC2202US35 joining the finger 23 of the first stator segment and at least two fingers 26 of the second stator segment such that the finger 23 of the first stator segment and at least two fingers 26 of the second stator segment  engage with one another in order to mechanically couple the first stator segment (31) to the 5second stator segment (i.e., “the yoke-segment section 11 has, at both ends in the circumferential direction thereof, first and second joining sections 19, 20 by which the yoke-segment section 11 is connected with adjacent yoke-segment pieces”; ¶[0063]; Figs.1a-1b). 
	Matsuo does not teach strip 130 made of soft magnetic alloy is “coated with an insulating material”. 
	But, Gerstner teaches stacked laminated cores made from strips of soft-magnetic CoFe sheets 5 with an electrically insulating and wettable coating 13 on top side 9 and bottom side 10, to insulate the individual core laminations from one another electrically (c.11:33-67; Figs.1-2).

    PNG
    media_image5.png
    193
    480
    media_image5.png
    Greyscale

	Thus, it would have been obvious before the effective filing date to manufacture the laminated cores of Matsuo from soft-magnetic strips coated with an insulating material since Gerstner teaches this would have insulated the core laminations from one another.
Regarding claim 15, Matuso teaches the first lamination sheets 21 with a first outer contour and second lamination sheets 22 with a second outer contour different to the first outer contour are formed from the 10coated strip and stacked one on top of another (Fig.1B), and after the stacking of a first lamination sheet 21 on a second lamination sheet 22, a finger (convexity) 28 (or 42) is formed from a projecting part of the first lamination sheet 21 or the second lamination sheet 22, respectively (¶[0064]-¶[0066]; Figs.2A-2B).  
Regarding claim 18, 30the fingers (projections) 28/42 in Matsuo extend perpendicular to the direction of stacking in a circumferential direction and the finger 28 of the first stator segment and at least two fingers 42 of the second stator segment are joined in a circumferential direction such that the finger 28 of the first stator segment and at least twoP12697US VAC2202US36 fingers 42 of the second stator segment engage with one another and the first stator segment is mechanically coupled to the second stator segment (i.e., “the yoke-segment section 11 has, at both ends in the circumferential direction thereof, first and second joining sections 19, 20 by which the yoke-segment section 11 is connected with adjacent yoke-segment pieces”; ¶[0063]; Figs.1A-1B). 
Claims 14 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshinaga in view of Gerster et al. (US 8,943,677).
Regarding method claim 14, Yoshinaga teaches a method for producing a multi-part stator comprising providing lamination sheets 111/112 made of a soft magnetic alloy (¶[0132]); 
stacking (laminating) a first plurality of lamination sheets one on top of another in a direction of stacking (abstract; ¶[0090]) and 
stacking a first plurality of lamination sheets 112 one on top of another in a direction of stacking (axial), the lamination sheets 112 being arranged such that at 25least one lamination sheet 112’ projects on at least one edge side and forms a finger (not numbered; Fig.9), connecting the lamination sheets and the formation of a first laminated core of a first stator segment (tooth) 113 having at least one finger on one edge side (Figs.9-10), 
stacking a second plurality of lamination sheets 111 one on top of another 30in a direction of stacking (axial), the lamination sheets 111 being arranged such that at least two lamination sheets 111 project on at least one edge side and form at least two fingers, connecting the lamination sheets and the formation of a second laminated core of a second stator segment (core back) 116 having at least two fingers (not numbered) on one edge side (Figs.9-10),P12697US VAC2202US35 
joining the finger of the first stator segment 113 and at least two fingers of the second stator segment 116 such that the finger of the first stator segment and at least two fingers of the second stator segment engage with one another in order to mechanically couple the first stator segment 113 to the 5second stator segment 116 (¶[0089]; Figs.9-10).  
	Yoshinaga differs only in that the lamination sheets 111/112 are not formed from at least one strip coated with an insulating material.
	But, Gerstner teaches stacked laminated cores made from strips of soft-magnetic CoFe sheets 5 with an electrically insulating and wettable coating 13 on top side 9 and bottom side 10, to insulate the individual core laminations from one another electrically (c.11:33-67; Figs.1-2).
	Thus, it would have been obvious before the effective filing date to manufacture the laminated cores of Yoshinaga from soft-magnetic strips coated with an insulating material since Gerstner teaches this would have insulated the core laminations from one another.
	Regarding claim 17, in Yoshinaga the fingers extend perpendicular to the direction of stacking in a radial direction (Fig.10) and the finger of the first stator segment 113 and at least two fingers of the second stator segment 116 are joined in a radial direction such that the 25finger of the first stator segment and at least two fingers of the second stator segment engage with one another and the first stator segment is mechanically coupled to the second stator segment (¶[0089]; Figs.9-10).  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuo & Gerster, as applied to claim 14, further in view of Volbers.
 	Regarding claim 16, Matsuo teaches tthe lamination sheets of the first plurality are formed from a first strip of a first soft magnetic alloy and the lamination sheets of the second plurality are formed from a second strip of a second soft magnetic alloy (i.e., strip material 130 comprises magnetic steel; ¶[0091]), but not that the first and second soft magnetic alloys are different.  Gerster does not remedy this deficiency.
	But, Volbers teaches a soft magnetic laminated core comprising stacked first and second laminations of different magnetic alloys (i.e., with different magnetic properties ZA, ZB respectively), so that the core thereby includes properties ZC which are an approximate average of the properties ZA and ZB of the first and second magnetic alloys, thereby allowing the properties to be tailored for a particular application (abstract; ¶[0008]-¶[0009]; ¶[0069]-¶[0073]; ¶[0089]; ¶[0091]).
	Thus, it would have been obvious before the effective filing date to provide laminations of Matsuo & Gerster with different first and second soft magnetic alloys since Volbers teaches this would have allowed properties of the core to be tailored for a particular application. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshinaga & Gerster, as applied to claim 14, further in view of Volbers.
Regarding claim 16, Yoshinaga teaches tthe lamination sheets of the first plurality are formed from a first strip of a first soft magnetic alloy and the lamination sheets of the second plurality are formed from a second strip of a second soft magnetic alloy (i.e., core sheets comprise magnetic steel; ¶[0003]), but not that the first and second soft magnetic alloys are different. Gerster does not remedy this deficiency.
But, Volbers teaches a soft magnetic laminated core comprising stacked first and second laminations of different magnetic alloys (i.e., with different magnetic properties ZA, ZB respectively), so that the core thereby includes properties ZC which are an approximate average of the properties ZA and ZB of the first and second magnetic alloys, thereby allowing the properties to be tailored for a particular application (abstract; ¶[0008]-¶[0009]; ¶[0069]-¶[0073]; ¶[0089]; ¶[0091]).
	Thus, it would have been obvious before the effective filing date to provide laminations of Yoshinaga & Gerster with different first and second soft magnetic alloys since Volbers teaches this would have allowed properties of the core to be tailored for a particular application. 

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, Yoneda et al. (US 6,960,861) teaches a multi-part stator for an electric machine comprising a plurality of stator segments. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /BURTON S MULLINS/ Primary Examiner, Art Unit 2832